Exhibit 10.2

May 4, 2017   

 

Cubic Corporation

9333 Balboa Avenue

San Diego, California 92123

Re:      First Amendment of Second Amended and Restated Note Purchase and
Private Shelf Agreement.

 

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of August 11, 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Note Agreement”),  by and among
Cubic Corporation, a Delaware corporation (the “Company”), the Guarantors from
time to time party thereto and the Purchasers from time to time party
thereto.  Capitalized terms used herein without definition have the meanings
ascribed to such terms in the Note Agreement.

1.         Amendments to Note Agreement.  Pursuant to the provisions of Section
17 of the Note Agreement and subject to the satisfaction of the conditions
precedent set forth in Section 3 of this letter agreement, the undersigned
Purchasers and Credit Parties hereby agree that the Note Agreement shall be
modified as follows:

(a)         Section 10.1(b) is amended and restated, as follows:

“(b)     Leverage.  The Company will not permit the Leverage Ratio (i) at the
end of the fiscal quarter ended March 31, 2017 to be greater than 4.25:1.00,
(ii) at the end of any fiscal quarter ending after March 31, 2017 but prior to
December 31, 2017 to be greater than 4.00:1.00, and (iii) at the end of any
fiscal quarter ending on or after December 31, 2017 to be greater than
3.50:1.00;  provided,  however, that if (a) the Leverage Ratio exceeds 2.50:1.00
but is less than or equal to 3.00:1.00 at the end of any fiscal quarter, then
the coupon (including the applicable default rate) for each Series of the Notes
shall automatically, without further consent or other action of any Person, be
deemed to be increased by 0.25% per annum during the next succeeding fiscal
quarter, (b) the Leverage Ratio exceeds 3.00:1.00 but is less than or equal to
3.50:1.00 at the end of any fiscal quarter, then the coupon (including the
applicable default rate) for each Series of the Notes shall automatically,
without further consent or other action of any Person, be deemed to be increased
by 0.50% per annum during the next succeeding fiscal quarter, or (c) the
Leverage Ratio exceeds 3.50:1.00 at the end of any fiscal quarter, then the
coupon (including the applicable default rate) for each Series of the Notes
shall automatically, without further consent or other action of any Person, be
deemed to be increased by 0.75% per annum during the next succeeding fiscal







--------------------------------------------------------------------------------

 



quarter;  provided,  further, that the right of the holders of each Series of
Notes to receive the additional compensation pursuant to the initial proviso of
this Section 10.1(b) will terminate upon the earlier of (I) September 30, 2019
and (II) the date on which the first compliance certificate has been delivered
pursuant to the requirements of Section 7.2(a) if the Leverage Ratio at the end
of the applicable quarterly period covered in such compliance certificate, as
well as at the end of the immediately preceding quarterly period, was less than
2.50:1.00.

Notwithstanding the foregoing, the Company shall be permitted at any time after
October 1, 2017, but in no event on more than two (2) occasions during the term
of this Agreement, to allow the Leverage Ratio permitted under Section
10.1(b)(ii) to be increased to 4.00:1.00 for a period of four consecutive fiscal
quarters (such period, an “Adjusted Covenant Period”) in connection with a
Permitted Acquisition occurring during the first of such four fiscal quarters if
the aggregate consideration paid or to be paid in respect of such Permitted
Acquisition exceeds $50,000,000 (and in respect of which the Company shall
provide notice in writing to the holders of the Notes of such increase and a
transaction description of such Permitted Acquisition (regarding the name of the
Person or summary description of the business or assets being acquired and the
approximate purchase price)), so long as the Company is in compliance on a
pro-forma basis with the Leverage Ratio of 4.00:1.00 on the closing date of such
Permitted Acquisition immediately after giving effect (including pro forma
effect) to such Permitted Acquisition; provided that it is understood and agreed
that (x) the Company may not elect a new Adjusted Covenant Period for at least
two (2) fiscal quarters following the end of an Adjusted Covenant Period, (y)
with respect to the first fiscal quarter end following an Adjusted Covenant
Period, the Leverage Ratio permitted under Section 10.1(b)(ii) shall revert to
3.50:1.00 and thereafter until another Adjusted Covenant Period (if any) is
elected pursuant to the terms and conditions described above, and (z) if the
Leverage Ratio exceeds 3.50:1.00 at the end of any fiscal quarter during an
Adjusted Covenant Period (but only if the right of the holders of each Series of
Notes to receive the additional compensation pursuant to the initial proviso of
this Section 10.1(b) has terminated in accordance with the second proviso of
this Section 10.1(b)), then the coupon (including the applicable default rate)
for each Series of the Notes shall automatically, without further consent or
other action of any Person, be deemed to be increased by 0.50% per annum during
the next succeeding fiscal quarter.”

(b)       The definition of “Consolidated EBITDA” appearing in Schedule A of the
Note Agreement is amended to replace the dollar amount “$25,000,000” appearing
therein with the dollar amount “$30,000,000.”

(c)       The definition of “Consolidated Net Income” appearing in Schedule A of
the Note Agreement is amended to delete the phrase “and interest income”
appearing therein.

2.         Representations and Warranties.  The Company hereby represents and
warrants that as of the date hereof, immediately after giving effect to the
amendments set forth in Section 1 of this letter agreement:   (a) no Default or
Event of Default under the Note Agreement exists; and (b) each of the Note
Agreement, the Notes and the other Transaction Documents constitutes the







--------------------------------------------------------------------------------

 



legal, valid and binding obligation of each of the Credit Parties which is a
party thereto, enforceable against such Credit Party in accordance with the
terms of such document, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights or by general principles of
equity.

3.         Conditions to Effectiveness.  The effectiveness of the amendments set
forth in Section 1 of this letter agreement is subject to (a) the receipt by the
Purchasers of a counterpart of this letter agreement, duly executed and
delivered by the Credit Parties and the Required Holders, and (b) the receipt by
Vedder Price P.C. of all of its accrued and unpaid legal fees and costs related
to the preparation and finalization of this letter agreement.

4.         No Other Modification.  The modifications effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Note Agreement or any other document related to the Note
Agreement, or (b) a consent to any future amendment, consent, waiver or other
modification. Except as expressly set forth in this letter agreement, the Note
Agreement and all related documents shall continue in full force and effect and
shall not be impaired or otherwise affected by the execution of this letter
agreement.

5.         Counterparts.  This letter agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Execution of this letter agreement by any of the
parties may be evidenced by way of a faxed or email (PDF) transmission of such
party’s signature and such faxed or email (PDF) signature shall be deemed to
constitute the original signature of such party to this letter agreement.

6.         Governing Law.  This letter agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of New York, excluding choice of law principles of the law of such
state that would permit the application of the laws of a jurisdiction other than
such state.

[Remainder of page intentionally left blank.  Next page is signature page.]







--------------------------------------------------------------------------------

 



If you are in agreement with the foregoing, please sign the form of acceptance
in this letter agreement, whereupon, subject to satisfaction of the condition
set forth in Section  3 above, this letter agreement will become a binding
agreement between the Credit Parties, on the one hand, and the Noteholders, on
the other hand.

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

PGIM, Inc.

 

 

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 

 

 

 

 

 

 

The Prudential Insurance Company of America, as a holder of Series A Notes,
Series B Notes, Series C Notes and Series D Notes

 

 

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 

 

 

 

 

 

 

American Income Life Insurance Company, as a holder of Series A Notes

 

 

 

By:       Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

 

By:       Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 







--------------------------------------------------------------------------------

 



 

 

 

 

Liberty National Life Insurance Company, as a holder of Series B Notes

 

 

 

By:       Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

By:       Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 

 

 

 

 

Prudential Annuities Life Assurance Corporation, as a holder of Series B Notes
and Series D Notes

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 

 

 

 

 

Zurich American Insurance Company, as a holder of Series C Notes

 

 

 

By:       Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

By:       Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 







--------------------------------------------------------------------------------

 






 

 

 

Physicians Mutual Insurance Company, as a holder of Series C Notes

 

 

 

By:       Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

By:       Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 

 

 

 

 

 

 

Prudential Legacy Insurance Company of New Jersey,  as a holder of Series D
Notes

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 

 

 

 

 

 

 

United of Omaha Life Insurance Company, as a holder of Series D Notes

 

 

 

By:       Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

 

 

By:       Prudential Private Placement Investors, Inc.
(as its General Partner)

 

 

 

 

By:

/s/Brad Wiginton

 

Title:

Vice President

 







--------------------------------------------------------------------------------

 



 

 

 

The foregoing letter agreement is hereby accepted
and agreed as of the date first above written.

 

 

 

THE COMPANY:

 

 

 

Cubic Corporation,  a Delaware corporation

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

 

 

 

By:

/s/James R. Edwards

 

Name:

James R. Edwards

 

Title:

SVP, General Counsel and Secretary

 

 

 

 

 

 

 

THE GUARANTORS:

 

 

 

 

Cubic Transportation Systems, Inc., a California corporation

 

 

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Cubic Defense Applications, Inc., a California corporation

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Cubic Simulation Systems, Inc., a Delaware corporation

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 







--------------------------------------------------------------------------------

 



Omega Training Group, Inc., a Georgia corporation

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

NextBus, Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

DTech Labs, Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

Cubic Global Defense, Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

GATR Technologies, Inc., an Alabama corporation

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President and Treasurer

 

 



--------------------------------------------------------------------------------